                                                                   Case 2:17-cv-00259-GMN-NJK Document 77 Filed 05/18/20 Page 1 of 2



                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: rex.garner@akerman.com

                                                            7    Attorneys for HSBC Bank USA, N.A..

                                                            8

                                                            9                                UNITED STATES DISTRICT COURT
                                                                                                  DISTRICT OF NEVADA
                                                            10

                                                            11   DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:17-cv-00259-GMN-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 COMPANY, AS TRUSTEE FOR MORGAN
                                                            12   STANLEY ABS CAPITAL 1 INC. TRUST
                      LAS VEGAS, NEVADA 89134




                                                                 2006-HE8 MORTGAGE PASS-THROUGH                   STIPULATION AND ORDER FOR
AKERMAN LLP




                                                            13   CERTIFICATES, SERIES 2006-HE8,                   DISCLAIMER OF INTEREST AND
                                                                                                                  DISMISSAL AS TO HSBC BANK USA,
                                                            14                        Plaintiff,                  N.A.
                                                                 vs.
                                                            15
                                                                 SFR INVESTMENTS POOL 1, LLC; DESERT
                                                            16   GREENS HOMEOWNERS ASSOCIATION,
                                                            17                        Defendant.
                                                            18   SFR INVESTMENTS POOL 1, LLC,
                                                            19                        Counter/Cross Claimant,
                                                            20   vs.
                                                            21   DEUTSCHE BANK NATIONAL TRUST
                                                                 COMPANY, AS TRUSTEE FOR MORGAN
                                                            22   STANLEY ABS CAPITAL 1 INC. TRUST
                                                                 2006-HE8 MORTGAGE PASS-THROUGH
                                                            23   CERTIFICATES, SERIES 2006-HE8; HSBC
                                                                 BANK, USA, NATIONAL ASSOCIATION, AS
                                                            24   TRUSTEE       FOR   THE    CERTIFICATE
                                                                 HOLDERS OF ACE SECURITIES CORP.
                                                            25   HOME EQUITY LOAN TRUST, SERIES 2006-
                                                                 NC3, ASSET BACKED PASS-THROUGH
                                                            26   CERTIFICATES; PRESTON C. ROBINSON, an
                                                                 individual; CATHY ROBINSON, an individual,
                                                            27
                                                                                      Counter/Cross Defendants.
                                                            28
                                                                     Case 2:17-cv-00259-GMN-NJK Document 77 Filed 05/18/20 Page 2 of 2



                                                            1            Defendants HSBC Bank, USA, National Association, as Trustee for the Certificate Holders

                                                            2    of Ace Securities Corp. Home Equity Loan Trust, Series 2006-NC3, Asset Backed Pass-Through

                                                            3    Certificates (HSBC) and SFR Investments Pool 1, LLC (SFR∫) stipulate as follows:

                                                            4            1.      This lawsuit relates to property commonly known as 5252 Crooked Valley Drive, Las

                                                            5    Vegas, Nevada (the Property).

                                                            6            2.      HSBC is the record beneficiary of a Deed of Trust recorded against the Property as

                                                            7    Clark County Instrument No. 20060808-0003852, which lists Gerald Butler as the borrower.

                                                            8            3.      HSBC (along with any of its successors and assigns to the Deed of Trust) disclaims

                                                            9    any interest, claim, or estate in the Property and any interest in the Deed of Trust.1
                                                            10           4.      Based on this disclaimer, SFR dismisses its claims against HSBC with prejudice from
                                                            11   this action.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12          5.       SFR and HSBC will bear their own attorneys' fees and costs associated with this
                      LAS VEGAS, NEVADA 89134




                                                                 dismissal.
AKERMAN LLP




                                                            13
                                                                 DATED: May 11, 2020.                                    DATED: May 11, 2020.
                                                            14
                                                                 AKERMAN LLP                                             KIM GILBERT EBRON
                                                            15
                                                                 /s/ Rex D. Garner                                       /s/ Jacqueline A. Gilbert
                                                            16   DARREN T. BRENNER, ESQ.                                 DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 8386                                     Nevada Bar No. 10580
                                                            17   REX D. GARNER, ESQ.                                     JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 9401                                     Nevada Bar No. 10593
                                                            18   1635 Village Center Circle, Suite 200                   7625 Dean Martin Drive, Suite 110
                                                                 Las Vegas, Nevada 89134                                 Las Vegas, Nevada 89139
                                                            19
                                                                 Attorneys for Defendant HSBC Bank USA, N.A.           Attorneys for Plaintiff SFR Investments Pool 1,
                                                            20                                                         LLC
                                                            21                                                      ORDER
                                                                         IT IS SO ORDERED.
                                                            22          IT IS FURTHER ORDERED that in light of the above, SFR Investments Pool 1, LLC's ("SFR")
                                                            23   Motion for Default Judgment against HSBC Bank USA, N.A. ("HSBC"), (ECF No. 65), is DENIED as moot.
                                                                        IT IS FURTHER ORDERED that the Report and Recommendation, (ECF No. 73), addressing SFR's
                                                            24
                                                                 Motion for Default Judgment against HSBC, is REJECTED as moot.
                                                            25           DATED this ____
                                                                                    18 day of May, 2020.

                                                            26                                                   __________________________________
                                                                                                                 Gloria M. Navarro, District Judge
                                                            27                                                   United States District Court

                                                            28   1
                                                                  This disclaimer is not intended to and shall not be interpreted as a waiver of the underlying debt or affect
                                                                 any of HSBC's rights thereunder to collect on the note, other than as expressed in the disclaimer.
                                                                                                                2
